Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00394-CR

                                     Rosendo V. MALDONADO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR5600
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia Alvarez, Justice

Delivered and Filed: September 30, 2020

APPEAL DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on September 6, 2019 after

appellant accepted a plea bargain. On April 13, 2020, appellant filed a “pro se nunc pro tunc

motion.” On June 18, 2020, the trial court signed a “judgment nunc pro tunc” denying appellant’s

pro se motion. On August 4, 2020, appellant filed a notice of appeal from the trial court’s denial

of his motion.

           “An order denying a motion for judgment nunc pro tunc is not appealable.” Wilson v. State,

No. 02-12-00382-CR, 2013 WL 257278, at *1 (Tex. App.—Fort Worth Jan. 24, 2013, no pet.)
                                                                                     04-20-00394-CR


(mem. op., per curiam) (citing Ex parte Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004) (per

curiam)). Although entitled “judgment nunc pro tunc,” the trial court’s June 18, 2020 ruling is

clearly an order denying a motion for judgment nunc pro tunc.

       On August 11, 2020, this court ordered appellant show cause in writing within fifteen (15)

days of the date of the order why this appeal should not be dismissed for lack of jurisdiction.

Appellant has not responded; therefore, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-